NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                  __________

                                      No. 15-3853
                                      __________

                           UNITED STATES OF AMERICA

                                            v.

                    ADVANTAGE MEDICAL TRANSPORT INC;
                            SERGE SIVCHUK,
                                        Appellants
                               __________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
        (District Court Criminal Nos. 1-12-cr-00004-001 and 1-12-cr-00004-002)
                    District Judge: Honorable Christopher C. Conner


                     AMENDED ORDER AMENDING OPINION


       By order entered August 16, 2017, the Court directed that the Not Precedential
opinion filed on June 21, 2017 be amended with respect to the identity of the
beneficiaries and the amount of loss attributable to those beneficiaries.

       Upon further review it has been determined that no changes shall be made to any
of the dollar amounts listed in Part II(A)(1) of the opinion. The opinion will be amended
only as to the recitation of the relevant beneficiaries.

      Accordingly, IT IS HEREBY ORDERED that the opinion is amended as follows:

             Part II (A)(1) at page 9, the recitation of beneficiaries “Doris B., Sandra
             Bo., and James R.” is amended to read, “Sandra Bo., David T., and Michael
             M.”
             Part II (A)(2) at page 12, the recitation of beneficiaries “Doris B., Sandra
             Bo., and James T., is amended to read “Sandra Bo., David T., and Michael
             M.”

             Part III at page 23, the recitation of beneficiaries “Doris B., Sandra Bo., and
             James R.” is amended to read “Sandra Bo., David T., and Michael M.”

      Amendment of this not-precedential opinion is so ordered and these errors are
hereby corrected.


Very truly yours,


Marcia M. Waldron,
Clerk

Date: August 29, 2017